Citation Nr: 0432963	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  02-03 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for reflex sympathetic 
dystrophy of the left ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from March 1961 to February 
1964.

By a decision of February 10, 2004, the Board of Veteran's 
Appeals (Board) denied entitlement to service connection for 
reflex sympathetic dystrophy of the left ankle.  That 
decision was vacated by the Board in an order of November 
2004, following which the matter was referred to another 
Veterans Law Judge for de novo review and preparation of a 
separate decision.  

The veteran was afforded a Board videoconference hearing as 
to the matter in question before the undersigned in September 
2004.  At that time, additional documentary evidence was 
received into the record along with a waiver of its initial 
consideration by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania.  


FINDING OF FACT

The preponderance of the competent evidence of record is 
against finding that reflex sympathetic dystrophy of the left 
ankle is related to an inservice injury, surgery therefor, or 
that it is otherwise related to the veteran's period of 
military service or any event thereof. 


CONCLUSION OF LAW

Reflex sympathetic dystrophy of the left ankle was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

This matter was developed by the Board in November 2002, 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  After the Board 
conducted the development in this case, the United States 
Court of Appeals for the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), held that 38 C.F.R. § 19.9(a)(2) (2002) was 
invalid because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the appellant's waiver.  The Board then remanded 
this matter to the RO in May 2003 in accordance with the 
decision in Disabled American Veterans.  The actions sought 
by the Board on remand have been fully completed by the RO in 
compliance with the holding in Stegall v. West, 11 Vet.App. 
268, 270-71 (1998) (a remand by the Board confers upon the 
veteran or other claimant, as a matter of law, the right to 
compliance with the Board's remand order).  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law on 
November 9, 2000, subsequent to the initiation of the 
original claim forming the basis of the instant appeal.  The 
VCAA significantly added to the statutory law concerning VA's 
duties when processing claims for VA benefits by redefining 
the obligations of VA with respect to its duty to assist a 
claimant, and including an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement these provisions VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The applicable law and 
regulations have been the subject of holdings of various 
Federal courts.  

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).  Written notice of the foregoing was initially 
provided to the veteran in May 2001.  The particulars were 
more fully explained to him by a subsequently prepared 
statement of the case and supplemental statement of the case, 
which also served to inform him of the deficiencies in the 
evidence that had caused his claim to be denied.  To that 
extent, VA's duties established by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) have been satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the veteran has 
not requested VA assistance in obtaining pertinent evidence.  
That notwithstanding, he has provided records relating to 
private medical treatment received since service separation, 
as well as photos and a photocopy of an article written by 
his treating neurologist.  Also, the veteran was afforded a 
VA medical examination in April 2003, with an addendum 
thereto.  Thus, it is concluded that all assistance due the 
veteran has been rendered.  

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  Pelegrini-
complying notice was furnished to the veteran in this 
instance prior to the RO's initial adjudication of the 
underlying claim in October 2001.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Analysis

Service connection requires medical evidence of a current 
disability, medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet.App. 247, 253 (1999).

Service medical records of the veteran are entirely negative 
for findings or diagnoses as to the reflex sympathetic 
dystrophy of his left ankle.  A February 1961 service 
entrance examination report noted that the veteran had 
fractured his left ankle when he was 15.  Clinical evaluation 
in February 1961 showed good stability and no loss of 
movement.  The examiner found that the veteran's left ankle 
problem was not disqualifying.  

In December 1962, he was hospitalized due to recurrent pain 
of the medial aspect of the left ankle.  Hospital records 
indicate that, four years prior to the hospital admission in 
December 1962, he had sustained an injury of the left ankle 
and that he had subsequently developed persistent pain, later 
diagnosed as nonunion of the medial malleolus. Continued 
trouble during his military career was noted to occur 
whenever he tried to engage in vigorous activities.  
Examination revealed tenderness over the medial aspect of the 
left ankle.  X-ray examination revealed an un-united medial 
malleolus involving approximately 50 percent of the mass of 
the medial malleolus.  An osteoectomy and excision of the un-
united fracture of the medial malleolus on the left followed.  

No further left ankle problems are identified in service.  A 
separation medical examination in December 1963 did not yield 
a diagnosis of reflex sympathetic dystrophy.  The veteran did 
report an inservice history of left ankle surgery, and the 
examiner noted that no complications or loss of range of 
motion resulted from that surgery.

Postservice medical data from a VA and non-VA sources 
indicate that a diagnosis of reflex sympathetic dystrophy was 
initially made in or about February 1994, although the 
diagnosis was not specific to the left ankle.  Findings from 
a bone scar in February 1996 were interpreted to identify no 
reflex sympathetic dystrophy of the left ankle, and there is 
an indication that the veteran sustained a marked injury of 
the left lower leg in June 1996.  A November 1996 magnetic 
resonance imaging (MRI) scan revealed synovitis around the 
left ankle and the reviewing physician recognized that the 
synovitis could have multiple causes, including arthritis, 
but concluded that the combination of "peritendonis" 
enhancement made reflex sympathetic dystrophy a likely 
etiology.  VA and non-VA records of treatment compiled 
thereafter further delineate diagnoses or assessments of 
reflex sympathetic dystrophy, although it is noted that a VA 
physician in June 2001 attributed the veteran's reflex 
sympathetic dystrophy to work trauma occurring in 1986. 

On a VA examination in April 2003, findings from examination 
were initially judged to be inconsistent with classical 
reflex sympathetic dystrophy, but such assessment was made 
without the benefit of a review of the veteran's claims 
folder.  When the examiner was furnished the folder and it 
was reviewed, he offered an assessment of reflex sympathetic 
dystrophy, but concluded that the symptoms thereof began 
following a postservice injury to the veteran's left shoulder 
and that there was no documentation to support the 
proposition that his reflex sympathetic dystrophy was caused 
or aggravated by events occurring in military service.

It is the veteran's primary contention, as set forth in his 
hearing testimony offered in September 2004, that the 
inservice surgical procedure of the left ankle led to the 
postservice onset of his reflex sympathetic dystrophy.  The 
record, however, does not support the veteran's argument and, 
as he acknowledged at the hearing, no medical professional 
has specifically linked reflex sympathetic dystrophy of his 
left ankle to the inservice ankle surgery or any other event 
occurring in service.

The veteran is entitled to a presumption of soundness with 
respect to the existence of reflex sympathetic dystrophy of 
the left ankle, no evidence thereof being noted on the 
service entrance examination.  38 U.S.C.A. § 1111 (West 
2002).  As well, however, evidence of reflex sympathetic 
dystrophy is not shown in service or until many years 
following the veteran's discharge and not until after a 
significant industrial accident in 1986 affecting a shoulder.  
The question as to whether there is evidence of current 
disability involving reflex sympathetic dystrophy of the left 
ankle is resolved in the veteran's favor, based on medical 
findings and diagnoses offered by VA and non-VA medical 
professionals.  Nonetheless, there is a total absence of 
competent evidence establishing a nexus between any left 
ankle reflex sympathetic dystrophy and any inservice injury, 
surgery therefor, or any other inservice event.  There is no 
evidence from a medical professional linking left ankle 
reflex sympathetic dystrophy to his period of service or any 
event thereof.  In the absence of such linking evidence, the 
preponderance of the evidence is against entitlement to 
service connection for reflex sympathetic dystrophy of the 
left ankle.  Accordingly, the appeal must be denied.

In reaching this decision the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the veteran's claim, 
such statute is not for application in this instance.


ORDER

Service connection for reflex sympathetic dystrophy of the 
left ankle is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



